Citation Nr: 0321840	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for left knee 
retropatellar pain syndrome.

2.  Entitlement to a compensable evaluation for right knee 
retropatellar pain syndrome.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active duty from October 1987 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO confirmed and continued a noncompensable 
(zero percent) evaluation for left knee retropatellar pain 
syndrome and for right knee retropatellar pain syndrome.  

The Board notes that the veteran submitted a statement in May 
2002 regarding his back problems and private medical evidence 
regarding his back and upper extremities in June 2002.  It 
appears that this is an informal claim for an increased 
rating for his service-connected lumbosacral strain and is 
referred to the RO for appropriate development.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In a statement of the case issued in December 2001, the RO 
notified the veteran of the enactment of the VCAA and that VA 
had made all reasonable efforts to help him obtain evidence.  
A decision was made under the new guidelines and the appeal 
continued.   

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that section 5103(a), as amended by the VCAA and 
§ 3.159(b), as amended, require VA to inform a claimant of 
which evidence VA will provide and which evidence claimant is 
to provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which allows the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and requires a 
response period of "not less than 30 days to respond to the 
notice,"  The CAFC held this is contrary to 38 U.S.C. 
§ 5103(b) which provides the claimant one year to submit 
evidence.  

A VCAA letter has not been sent on the issues of entitlement 
to a compensable evaluation for retropatellar pain syndrome 
of the left knee and for retropatellar pain syndrome of the 
right knee.  The RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA compels 
remand.  

In addition, the Board undertook development under 
regulations promulgated that gave the Board the discretion to 
perform internal development in lieu of remanding the case to 
the agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  

The veteran was notified in March 2003 that the Board was 
developing additional evidence concerning his appeal and had 
asked the VA Medical Center in Dallas, Texas to schedule him 
for an examination.  He would be notified by the medical 
center when and where to report.  

The veteran was afforded a VA Compensation and Pension 
examination in May 2003 and additional evidence regarding his 
bilateral knee disabilities was obtained.  

In Disabled American Veterans, however, the CAFC determined 
that 38 C.F.R. § 19.9(a)(2), in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, was inconsistent with 
38 U.S.C. § 7104(a) as it allows the Board to consider 
additional evidence that was not considered by the AOJ, and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a) that "[a]ll questions in a matter which ...is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary."  

Although development was initiated and completed by the 
Board, in accordance with the recent CAFC decision in 
Disabled American Veterans, the case is remanded so that 
initial consideration of the additional evidence obtained 
will be by the AOJ.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following action:

1.  The veteran should be contacted and invited to 
submit any additional evidence and argument he may 
have in support of his claims.

2.  The AOJ should furnish the veteran a 
development letter consistent with the notice 
requirements of the VCAA, as clarified by 
Quartuccio, supra, with regard to the issues of 
entitlement to a compensable evaluation for left 
knee retropatellar pain syndrome and for right knee 
retropatellar pain syndrome.  

The AOJ should advise the veteran that he has up to 
one year after the VCAA notice letter is provided 
to submit additional evidence, and that, if the 
case is returned to the Board, the Board will not 
be able to adjudicate the claim prior to the 
expiration of the one-year time period unless the 
appellant indicates that he has no additional 
evidence to submit or waives the one-year response 
period.

The AOJ should then conduct any necessary 
development brought about by the veteran's 
responses.  

3.  The AOJ should review the claims files and the 
Board's requested development actions to ensure 
that all necessary evidentiary development is 
completed regarding the veteran's claims.  The AOJ 
should review the requested medical report and 
required medical opinion to ensure that they are 
responsive to and in complete compliance with the 
directives of the development memorandum and if 
they are not, the RO should implement corrective 
procedures.  

4.  The AOJ should review the claims file and 
ensure that all notification and development action 
required by the VCAA, Public Law No. 106-175 (2000) 
(codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002) is completed.  

5.  After the AOJ undertakes review of the issues, 
to include any additional evidentiary development, 
the veteran and the veteran's representative should 
be provided with an SSOC which contains notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the 
issues currently on appeal since the December 2001 
statement of the case.  An appropriate period of 
time should be allowed for response.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03. 




		
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





